Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Summary
3.    	This office action for US Patent application 16/074,153 is responsive to the Request for Continued Examination filed on 12/16/2021 in response to the Final Rejection of 09/29/2021. Claims 11-13 have been amended, where claim 11 is an independent claim. Claims 1-10 were previously canceled. Currently, claims 11-16 are pending and are presented for examination.

Response to Arguments
4.    	Applicant’s remarks filed on 12/16/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 11-16 are allowed.
REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to a device for recording the collision of a flying animal with a wind turbine and indicating a target location after the collision. 
Upon examination, the Examiner finds the amendments to claim 11 overcome Wenger et al. (US 9,521,830 B2), in view of  Dicke D. (EP 2131037 A2), hereinafter referred to as Wenger and Dicke, respectively, as noted in the last office action dated 09/29/2021. Both Wenger and Dicke were the closest art found with respect to the claimed features before the amendments. Specifically Wenger teaches bird or bat detection and identification for wind turbine risk mitigation (title and abstract), however, Wegner is not explicit with respect to the positioning of the first and second sensors as claimed. As such, Dicke was brought in to disclose first and second sound sensors mounted on a wind turbine tower (Fig. 1, elements 16-17) having different positions and orientations to monitor recorded sound emissions from various sources of the wind turbine in order to help detect faults early on that may be a result of accumulated ice, lighting, bird strikes or erosion (para 0003). The amendments now require “and a control and recording unit connected to said first sensor through said first connection means and said second sensor through said second connection means so as to define a sequence of said first reading and said second reading between said first height and said second height as a record of the collision and a target location of the flying animal after the collision, after the first reading, and after the second reading”(emphasis added) as recited in claim 11. Both Wegner and Dicke however do not explicitly teach these features. In particular they do not address a target location of a flying animal after the collision after the first and second readings. Prior art Delprat (US 2011/0192212 A1) also counting and analyzing animal impacts on a wind turbine blade (title and abstract), however, Delprat is silent with respect to a target location of a flying animal after the collision after the first and second readings as claimed. Considering the claim as a whole, the art of record either alone or in combination do not reasonably teach all of the disclosed features of amended claim 11 and dependent claims 12-16.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e. 02/13/2016). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 11-16 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486